DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 3-6, 8-14, 16, 19, 21, 25, 27, 29-40, 42, 43, 45, 47-50 and 52-88 have been cancelled.  Claims 44, 46 and 51 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1, 2, 7, 15, 17, 18, 20, 22-24, 26, 28, 41 and 89-92 have been considered on the merits to the extent that they read on the species of prenyltransferase variants of SEQ ID NO: 1.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, 15, 17, 18, 20, 22-24, 26, 28 and 89-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in its recitation in part (B) of “as compared to a wild type prenyltransferase” since the identity of the wild type prenyltransferase cannot be ascertained.  In addition, part (B) of Claim 1 is confusing since there is no reference sequence recited for the variations at positions 49, 121, 124, 159, 175, 212, 232, 267, 268, 285, 286, 293 and/or 300.  Claims 2, 7, 15, 17, 18, 20, 22-24, 26, 28 are rejected due to their dependency upon Claim 1.
Claim 89 is indefinite in its recitation in part (B) of “as compared to a wild type prenyltransferase” since the identity of the wild type prenyltransferase cannot be ascertained.  In addition, part (B) of Claim 89 is confusing since there is no reference sequence recited for the variations at positions 49, 121, 124, 159, 175, 212, 232, 267, 268, 285, 286, 293 and/or 300.  Claims 90-92 are rejected due to their dependency upon Claim 1.
Claim 91 is indefinite in its recitation of “having 75% or greater, or 90% or greater identity to SEQ ID NO: 1 or to any one of SEQ ID NO: 2-15” because one cannot ascertain if the recitation of “90% or greater identity” is a required limitation of the claim or is merely one possible embodiment within the scope of the claim.
Response to Arguments
Applicant has argued that the 112(b) rejection is inappropriate because Claim 1 has been amended “to state that the non-natural prenyltransferase (PT) is based on a template of a wild type PT, and has at least one amino acid variation as compared to the wild type PT, wherein the template of the non-natural PT template has 50% or greater identity to SEQ ID NO: 1 or to any one of SEQ ID NO:2-15.”  The argument is not convincing because part (B) of Claims 1 and 89 recites “at least two amino acid variations as compared to a wild type prenyltransferase, the at least two variations at positions selected from the group consisting of 49, 121, 124, 159, 175, 212, 232, 267, 268, 285, 286, 293, and 300.”  The recitation of “compared to a wild type prenyltransferase” implies comparison to any wild type prenyltransferase and not just the prenyltransferases recited by the preamble of Claims 1 and 89.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 15, 26, 41 and 89 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession No. POX52001.1 (published 06 February 2018).
GenBank Accession No. POX52001.1 describes a prenyltransferase from Streptomyces sp. Ru71.  As shown by the sequence alignment below, the GenBank enzyme has 53% sequence identity with SEQ ID NO: 1 of the present application and, relative to SEQ ID NO: 1, has the mutations F121A, T124S, Q159T, S175D, S212A and T267A.  Relative to SEQ ID NO: 2, the GenBank enzyme has the mutations F123A, T126S, Q161T, S177D, S214A and T269A.  Since the GenBank prenyltransferase contains the structural features recited by the claims it is regarded as inherently possessing the functional properties recited by Claims 1, 2 and 7 absent evidence to the contrary.  The recitation of a “non-natural” prenyltransferase is given no patentable weight since it does not distinguish structurally from the prior art prenyltransferase.



SEQ ID NO: 1 (top) versus GenBank Acc. No. POX52001.1 (bottom)

    PNG
    media_image1.png
    519
    696
    media_image1.png
    Greyscale


Claim(s) 1, 2, 7, 15, 26 and 89 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession No. AQU65790.1 (published 02 March 2017).
GenBank Accession No. AQU65790.1 describes a prenyltransferase from Streptomyces niveus.  As shown by the sequence alignment below, the GenBank enzyme has 60% sequence identity with SEQ ID NO: 1 of the present application and, relative to SEQ ID NO: 1, has the mutations F121A, T124I, S175G, S212A and A285S.  Relative to SEQ ID NO: 2, the GenBank enzyme has the mutations F123A, T126I, S177G, S214A and A287S.  Since the GenBank prenyltransferase contains the structural features recited by the claims it is regarded as inherently possessing the functional properties recited by Claims 1, 2 and 7 absent evidence to the contrary.  The recitation of a “non-natural” prenyltransferase is given no patentable weight since it does not distinguish structurally from the prior art prenyltransferase.
SEQ ID NO: 1 (top) versus GenBank Acc. No. AQU65790.1 (bottom)

    PNG
    media_image2.png
    497
    698
    media_image2.png
    Greyscale


Claim(s) 1, 2, 7, 15, 26 and 89 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession No. AUH41460.1 (published 23 December 2017).
GenBank Accession No. AUH41460.1 describes a prenyltransferase from Streptomyces sp. CMB-StM0423.  As shown by the sequence alignment below, the GenBank enzyme has 65% sequence identity with SEQ ID NO: 1 of the present application and, relative to SEQ ID NO: 1, has the mutations F121S, S212A and A285S.  Relative to SEQ ID NO: 2, the GenBank enzyme has the mutations F123S, S214A and A287S.  Since the GenBank prenyltransferase contains the structural features recited by the claims it is regarded as inherently possessing the functional properties recited by Claims 1, 2 and 7 absent evidence to the contrary.  The recitation of a “non-natural” prenyltransferase is given no patentable weight since it does not distinguish structurally from the prior art prenyltransferase.
SEQ ID NO: 1 (top) versus GenBank Acc. No. AUH41460.1 (bottom)

    PNG
    media_image3.png
    493
    704
    media_image3.png
    Greyscale


Claim(s) 1, 2, 7, 15, 26 and 89 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession No. SHN18452.1 (published 02 December 2016).
GenBank Accession No. SHN18452.1 describes a prenyltransferase from Streptomyces paucisporeus.  As shown by the sequence alignment below, the GenBank enzyme has 74% sequence identity with SEQ ID NO: 1 of the present application and, relative to SEQ ID NO: 1, has the mutations S212A and A285S.  Relative to SEQ ID NO: 2, the GenBank enzyme has the mutations S214A and A287S.  Since the GenBank prenyltransferase contains the structural features recited by the claims it is regarded as inherently possessing the functional properties recited by Claims 1, 2 and 7 absent evidence to the contrary.  The recitation of a “non-natural” prenyltransferase is given no patentable weight since it does not distinguish structurally from the prior art prenyltransferase.
SEQ ID NO: 1 (top) versus GenBank Acc. No. SHN18452.1  (bottom)

    PNG
    media_image4.png
    532
    716
    media_image4.png
    Greyscale


Response to Arguments
	With regard to Claim 41, GenBank Accession No. POX52001.1 describes a prenyltransferase which includes the mutation Q159T relative to SEQ ID NO: 1 and this mutation remains within the scope of amended Claim 41.  	
Part (A) of independent Claims 1 and 89 is regarded as precluding the prior art of record.  However, part (B) of independent Claims 1 and 89 (and the indicated dependent claims described above) is not regarded as distinguished over the prior art discussed above because part (B) of Claims 1 and 89 is not regarded as placing any limitation on what amino acids can be substituted at positions 49, 121, 124, 159, 175, 212, 232, 267, 268, 285, 286, 293, and/or 300.  There is no recitation in part (B) of either Claim 1 or Claim 89 which requires that the amino acid positions 49, 121, 124, 159, 175, 212, 232, 267, 268, 285, 286, 293, and/or 300 are limited to the possibilities listed in part (A) of those claims.  Moreover, various dependent claims which recite two or more mutations of the SEQ ID NO: 1 polypeptide expressly include amino acid mutations precluded in part (A) of Claims 1 and 89.  See for example Claim 22 which recites a combination of mutations requiring either Q159A or Q293A; Claim 90 which recites a combination of mutations requiring either Q159A or Q293A; and Claim 92 which recites a combination of mutations requiring Q159T, Q159A, Y286A and/or Q293A.
	Applicant has also argued that the 102 rejections are inappropriate because the prior art references do not describe “a non-natural PT with the enzymatic functionality of according to any of features (a1)-(d1) described in the claim” and the refences allegedly “only describe a wild type sequence and it cannot inherently have an improved enzymatic functionality that is better than itself.”  The arguments are not convincing because: (1) since the GenBank prenyltransferases contain the structural features recited by the claims they are regarded as inherently possessing the functional properties recited by Claims 1, 2 and 7 absent evidence to the contrary; and (2) the recitation of a “non-natural” prenyltransferase is given no patentable weight since it does not distinguish structurally from the prior art prenyltransferases.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 7, 15, 26, 41 and 89 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1, 2, 7, 15, 26, 41 and 88 do not recite something significantly different than a judicial exception.   Claims 1, 2, 7, 15, 26, 41 and 88 encompass a naturally-occurring protein or compositions thereof, whether isolated, synthetic or recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as they are not markedly different than the proteins described by GenBank Accession Nos. POX52001.1, AQU65790.1, AUH41460.1 and SHN18452.1 (see the 102 rejections above) as they occur in nature.
Response to Arguments
Applicant has argued that the 101 rejection is inappropriate because the claims have allegedly been amended to exclude the enzymes described by GenBank Accession Nos. POX52001.1, AQU65790.1, AUH41460.1 and SHN18452.1.  The argument is not convincing because, as discussed above, these prior art references are still regarded as describing naturally occurring enzymes within the scope of Claims 1, 2, 7, 15, 26, 41 and 89.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 7, 15, 17, 18, 20, 26, 41, 89, 91 and 92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8, 10, 11, 13, 16, 19 and 20 of copending Application No. 17/640196. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘196 application recite species within the scope of the claims of the present application.  Note that SEQ ID NO: 1 of the ‘196 application is 100% identical with SEQ ID NO: 1 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
No arguments have been presented to rebut the Double Patenting rejection and, consequently, the rejection is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652